DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 07/13/2020 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 07/13/2020.  These drawings are accepted.

Claim Rejections – 35 USC § 112
05.	The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the application regards as his invention.

Claim 1 recites the limitation “the arbitrary account”.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that this claim limitation was may have been meant to just recite “an arbitrary account”.  However, the dependent claims also introduce the “arbitrary account”, so it is unclear what that is referring to.  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

09.	Claims 1 – 3 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abhyanker (US PGPub 2014/0236732).
	Consider claim 1, Abhyanker discloses a method of managing database services for pet information, the method comprises the steps of:
	(A) providing a plurality of user accounts managed by at least one remote


	(B) providing a plurality of pet-related vendor profiles managed by the remote server, wherein each pet-related vendor profile includes contact information and at least one service-rendering location (paragraphs [0017] – [0019], [0158], profiles are provided that provide services to pets, which include contact information and location for those services);
	(C) prompting each user account to select at least one specific entry with the corresponding PC device, wherein the specific entry is from the plurality of pet-related information entries (paragraphs [0017], [0149], a user selects one of the pet services provided);
	(D) prompting at least one specific account to select a desired profile with the corresponding PC device, if the specific entry is selected by the specific account, wherein the specific account is from the plurality of user accounts, and wherein the desired profile is from the plurality of pet-related vendor profiles (paragraphs [0017], [0149], a user that is utilizing their account makes the selections of the pet services from the listed providers);
	(E) sending the specific entry to the contact information of the desired profile with the remote server, if the desired profiled is selected by the arbitrary account (paragraphs [0317], [0469], results are returned to the requesting user).
claim 2, and as applied to claim 1 above, Abhyanker discloses a method comprising:
	prompting each user account to enter a new pet-related entry with the corresponding PC device (paragraphs [0025], [0105], pet data is provided by a user entering the information);
	relaying the new pet-related entry from the corresponding user PC device of at least one arbitrary account to the remote server, if the new pet-related entry is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts (paragraphs [0025], [0105], the pet data that is provided by the user is procured based on the user account that provides the data);
	appending the new pet-related entry into the plurality of pet-related information entries of the arbitrary account with the remote server (paragraphs [0025], [0105], the pet data is procured on a server that stores the pet data).
	Consider claim 3, and as applied to claim 1 above, Abhyanker discloses a method comprising:
	prompting each user account to enter a vendor search query with the corresponding PC device (paragraphs [0144], [0215], a search query is provided by the user on a computer);
	relaying the vendor search query from the corresponding user PC device of at least one arbitrary account to the remote server, if the vendor search query is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts (paragraph [0167], the search query is sent from the user to a server to be processed);

	comparing the vendor search query to each pet-related vendor profile with the remote server in order to identify a plurality of matching profiles from the plurality of pet-related vendor profiles (paragraphs [0148] – [0150], the search request is processed in order to location matching profiles for the pet and services);
	comparing the current user location to the service-rendering location of each matching profile with the remote server in order to identify at least one proximal profile from the plurality of matching profiles (paragraphs [0145], [0148], the user’s location is used to be compared to the locations of the services;
	outputting the proximal profile with the corresponding PC device of the arbitrary account (paragraphs [0138], [0149], the profile obtained based on the location search can be displayed).
	Consider claim 6, and as applied to claim 1 above, Abhyanker discloses a method comprising:
	prompting each user account to enter a message for at least one desired account with the corresponding PC device, wherein the desired account is from the plurality of user accounts (paragraphs [0165], [0189], users enter messages to be sent to other user accounts);
	relaying the message from the corresponding PC device of at least one arbitrary account, through the remote server, and to the corresponding PC device of the desired 
	outputting the message with the corresponding PC device of the desired account (paragraphs [0165], [0189], the messages is displayed on a user’s computer).
	Consider claim 7, and as applied to claim 6 above, Abhyanker discloses a method comprising:
	prompting the desired account to enter a reply to the arbitrary account with the corresponding PC device (paragraphs [0190], [0194], a user can reply to a message that is sent from another user);
	relaying the reply from the corresponding PC device of the desired account, through the remote server, and to the corresponding PC device of the arbitrary account, if the reply is entered by the desired account (paragraphs [0190], [0194], the replay can be sent to another computing server);
	outputting the reply with the corresponding PC device of the arbitrary account (paragraphs [0190], [0194], the reply can be displayed on a computer).
	Consider claim 8, and as applied to claim 1 above, Abhyanker discloses a method comprising:
	tracking a current location for each user account with the remote server (paragraphs [0104], [0105], [0390], the location of the user is managed);
	prompting each user account to enter a nearby-users query with the corresponding PC device (paragraphs [0104], [0144], a user enters a location-based query from a computer);

	comparing the current location of the arbitrary account to the current location of each user account with the remote server in order to identify a plurality of nearby accounts from the plurality of user accounts (paragraphs [0104], [0105], [0390], the location of the different users and accounts is determined and considered for the search);
	outputting the current location of each nearby account with the corresponding PC device of the arbitrary account (paragraphs [0104], [0105], the accounts and locations are displayed).
	Consider claim 9, and as applied to claim 1 above, Abhyanker discloses a method comprising:
	providing a virtual forum managed by the remote server (paragraphs [0301], [0336], a forum is managed by a server);
	enabling each user account to navigate and/or view the virtual forum with the corresponding PC device (paragraphs [0301], [0336], a user utilizes the forum to obtain information about the profiles and accounts).
	Consider claim 10, and as applied to claim 9 above, Abhyanker discloses a method comprising:

	relaying the post from the corresponding PC device of at least one arbitrary account to the remote server, if the post is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts (paragraphs [0301], [0336], the post for the forum is sent to the providing server from the user);
	appending the post into the virtual forum with the remote server (paragraphs [0301], [0336], the post is added to the forum discussion).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US PGPub 2014/0236732), in view of Russell et al. (US PGPub 2002/0178079), hereinafter “Russell”.
	Consider claim 4, and as applied to claim 1 above, Abhyanker discloses the claimed invention except that a calendar system is utilized.
	In the same field of endeavor, Russell discloses a method comprising:
	providing a plurality of calendar reminders, wherein each calendar reminder is associated with a corresponding account from the plurality of user accounts, wherein each calendar reminder is associated with a corresponding profile from the plurality of pet-related vendor profiles (paragraph [0043], calendar reminders are sent to the user to remind them of events on the calendar);
	tracking a current date-and-time with the remote server (paragraphs [0044], [0132], the current date/time is tracked by the server);
	comparing the current date-and-time to each calendar reminder for each user account with the remote server in order to identify at least one current reminder from the plurality of calendar reminders (paragraphs [0043], [0044], the date and time of the events on the calendar are managed, such that a reminder can be sent to the users);
	outputting the current reminder for the corresponding profile with the corresponding PC device of the corresponding user account (paragraphs [0043], [0044], the calendar reminders are displayed on the computer).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the calendar system with reminders taught by Russell into the pet profile management system taught by 
	Consider claim 5, and as applied to claim 4 above, Russell discloses a method comprising:
	prompting each user account to enter a new calendar reminder with the corresponding PC device (paragraphs [0044], [0222], users can enter reminders by using a computer);
	prompting at least one arbitrary account to select the corresponding profile for the new calendar reminder with the corresponding PC device, if the new calendar reminder is entered by the arbitrary account, wherein the arbitrary account is any account from the plurality of user accounts (paragraphs [0224], [0226], [0229], users select the profiles that are to be used for the calendar reminders);
	relaying the new calendar reminder from the corresponding PC device of the arbitrary account to the remote server, if the corresponding profile for the new calendar reminder is selected by the arbitrary account (paragraphs [0043], [0044], the reminders for the calendar are sent to the server);
	designating the arbitrary account as the corresponding account for the new calendar reminder with the remote server (paragraphs [0043], [0222], the user account is established for the reminders);
	appending the new calendar reminder into the plurality of calendar reminders with the remote server (paragraphs [0043], [0044], [0222], the reminders for the calendar are stored on the server).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Samuel, Ninis				US PGPub	2017/0347627
b) Chu, Viva					US PGPub	2020/0118173
c) Black, Rashelle Lynee			US PGPub	2020/0117695
d) Mize, John Hannis			US PGPub	2003/0204417
e) Thornberry, Brandon et al.		US PGPub	2016/0063188
f) Wilkins, Emily Ann et al.			US PGPub	2015/0046354
g) Seidman, Marco et al.			US PGPub	2010/0174587

14.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 29, 2021